Bigelow, J.
1. The evidence offered in support of the defendant’s claim to a lien as vendor of the wood was rightly *502rejected. The contract of sale contemplated that the vendee should expend labor and money in felling the trees and preparing the wood for market; and the case finds that the wood had been cut by the vendee, and a portion thereof sold by him and hauled off the land. We think these facts are inconsistent with an existing right of lien in the vendor for the purchase money. We know of no case where such a right has been recognized, after the vendee has, at his own expense, in pursuance of the contract of sale, changed the character of the property, and by his own labor and money added to its value. By these acts the vendor must be deemed to have parted with his possession and control of the property. The vendee, by himself and his agents, had taken it into his actual possession, and incorporated with it the labor bestowed by him in preparing it for sale. There was therefore such a change of possession from the vendor to the vendee as to defeat any right of lien in the vendor. Upon this ground, the case is clearly distinguishable from Arnold v. Delano, 4 Cush. 33.
2. But on another ground we think the verdict must be set aside. A contract for the sale of standing wood, to be cut and carried away by the vendee, is to be construed as passing only an interest in the trees, when they are severed from the freehold. They then pass to the vendee as personal property. Claflin v. Carpenter, 4 Met. 580. Nettleton v. Sikes, 8 Met. 34. Under the contract in the present case the vendee acquired no interest in the land. He could not therefore convey any to the plaintiff by his mortgage. His conveyance could only operate to pass the interest which he had acquired in the trees as personal chattels. It follows that the mortgage to the plaintiff was recorded in the registry of deeds without warrant of law, and a copy of it, even if otherwise competent, was not authenticated by any officer having authority to certify it. Pitcher v. Barrows, 17 Pick. 361. Blood v. Blood, 23 Pick. 84. It was not therefore competent secondary evidence of the original mortgage which was lost, and should have been excluded at the trial.

New trial ordered.